Petitioner was removed upon written notice that did not specify adequately the charges he would be called upon to answer. Furthermore, the only witness who appeared against him did not testify under oath (People ex rel. Kasschau v. Police Comrs., 155 N. Y. 40; Matter of Hecht v. Monaghan, 307 N. Y. 461). The determination of respondent is annulled, and the matter is remanded for a new hearing in accordance with statutory requirements and upon specifications apprising petitioner properly of the nature of the charges made against him, that will supplement the inadequate notice previously given him. The suspension without pay presently in force will be continued. Costs to abide the event. Settle order.
Concur— Botein, P. J., Breitel, Frank, Valente and McNally, JJ.